DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant’s RCE submission dated 01/25/2021. In addition to applicant’s submission, Claims 21 and 32 are amended by an Examiner amendments following a call with, and an email from applicant’s representative Marc Hanish dated 06/14/2021.
Status of Claims
Claims 21 and 32 are currently amended
Claims 22-27, 29-31, 33-38, and 40-42 were previously presented. 
Claims 1-20, 28, 39 are cancelled.
Claims 21-27, 29-38, and 40-42 are pending.
Allowable Subject Matter
Claims 21-27, 29-38, and 40-42 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney Marc Hanish on 06/14/2021. 

21.	(Curently Amended) A computer system comprising:	a processor;	a storage device;	a memory device holding an instruction set executable by the processor to cause the computer system to perform operations comprising:	training a machine learned model using a machine learning algorithm, wherein the training includes calculating a plurality of coefficients using an optimization function;	responsive to receiving, via a computing device of a first member of a social networking service, a request to view a member profile of a second member of the social networking service:	accessing member profile data of the second member to identify a set of skills, each skill in the set of skills a skill for which the second member has received an endorsement from one or more endorsers;	deriving an endorsement quality score for each endorsement of a skill in the set of skills by the one or more endorsers, the endorsement quality score for each endorsement derived as a combination of sub-scores including an endorser value based on characteristics of the endorser and a recipient value based on characteristics of the second member, the combination calculated by passing one or more features of the endorser and one or more features of the second member to the trained machine learned model and applying the calculated coefficients to the subscores;	selecting from the set of skills a particular skill, shared in common between the first member profile and the second member profile, according to member profiles of the first 

32.	(Currently Amended) A computer-implemented method comprising:	responsive to receiving, via a computing device of a first member of a social networking 
	retraining the machine learning model based on input received from the first member in response to the presenting

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
Regarding eligibility of the claims under 101, the additional elements in the 
Accordingly all the pending claims 21-27, 29-38, and 40-42 are eligible under 35 USC § 101.
Regarding eligibility of the claims in view of the cited prior arts.
Applicant’s arguments pages 11-15 are persuasive. None of the cited references by the Examiner discloses or suggests the features in the present claims, “the endorsement quality score for each endorsement derived as a combination of sub-scores including an endorser value based on characteristics of the endorser and a recipient value based on characteristics of the second member, the combination calculated by passing one or more features of the endorser and one or more features of the second member to the trained machine learned model and multiplying the subscores by the calculated coefficients; selecting from the set of skills a particular skill, shared in common between the first member profile and the second member profile, according to member profiles of the first member and the second member, and associated with an endorsement having an endorsement quality score that exceeds a predetermined threshold”, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 21-27, 29-38, and 40-42 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Viet Ha-Thuc ∗, Ganesh Venkataraman∗, Mario Rodriguez∗, Shakti Sinha∗, Senthil Sundaram∗ and Lin Guo∗, Personalized Expertise Search at LinkedIn, 2015 IEEE International Conference on Big Data (Big Data).
The publication discloses In the offline phase, we introduce a collaborative filtering approach based on matrix factorization. Our approach estimates expertise scores for both the skills that members list on their profiles as well as the skills they are likely to have but do not explicitly list. In the online phase (at query time) we use expertise scores on these skills as a feature in combination with other features to rank the results. To learn the personalized ranking function, we propose a heuristic to extract training data from search logs while handling position and sample selection biases. We tested our models on two products - LinkedIn homepage and LinkedIn recruiter. A/B tests showed significant improvements in click through rates - 31% for CTR@1 for recruiter (18% for homepage) as well as downstream messages sent from search - 37% for recruiter (20% for homepage). As of writing this paper, these models serve nearly all live traffic for skills search on LinkedIn homepage as well as LinkedIn recruiter.
2) Hebert Perez-Roses, Francesc Sebe, Josep Maria Ribo, Endorsement Deduction and Ranking in Social Networks. Department of Computer Science and Industrial Engineering, Universitat de Lleida, Spain, 2015.
The publication discloses Some social networks, such as LinkedIn and Research Gate, allow user endorsements for specific skills. In this way, for each skill we get a directed graph 
3) Chandar; Vinoth (US 8977687 B2) discloses in some examples, the composite score of the member (which is a signal of their scholarly activity) may be used to determine endorsement strength. In some social networks, members may endorse the skills of other members. The endorsement is an affirmation that the endorsee member has that skill.
4) Cheng; Heyning et al. (US 9661039 B2) discloses in some example embodiments, the recommendation module 240 may assign to an endorsement of a resource by a member a weight based on a metric of the member's expertise in the relevant skill, and/or may assign to a resource a score based on the sum of the weights of the endorsers. The recommendation module 240 may then generate, render, display, and/or present a user interface that presents descriptions of the recommended resources according to the rankings.
5) Grayevsky; Eyal (US 20140129464 A1) discloses a system to host an interaction platform for users comprising a network; a host computer; wherein said host computer is connected to said network wherein said host computer provides a job placement platform for one or more users to interact for the purpose of job placement wherein said users are comprised of at least one job seeking user, at least one job provider user, and at least one third party skill-based endorsement provider, a skill endorsement request module allowing said job seeking user to 
6) Skomoroch; Peter N. et al. (US 20120197733 A1) directed to methods and systems for customizing content for presentation via a social or business networking service. In some examples, a method may involve an automated mechanism for identifying a plurality of members (e.g., member profiles) to indicate a particular skill possessed by the respective members. Next, the method may involve ranking the plurality of tagged members relative to one another based on a calculated skill level of the particular skill using a computer processor and generating customization information based upon member profile information in the member profiles of the plurality of members with the particular skill and the rankings of the members who possess the particular skill and causing the customization information to be delivered to one of the plurality of members with a particular skill.
7) Baldwin; Tyler et al. (US 20140244335 A1) directed to analyzing a social graph of a social networking service to derive a social proximity score representing a measure of how 
8) Chrapko; Evan V (US 9721296 B1) discloses an entity's trust score may be calculated based on data from a variety of data sources, and this data may be combined according to a set of weights which reflect an entity's trust model and risk tolerance. For example, an entity may weight data of a certain type more heavily for certain types of transactions and another type of data more heavily for other transactions. By gathering data about the entity, a system may predict the entity's trust model and risk tolerance and adjust the set of weights accordingly for calculating trust scores. Furthermore, by monitoring how entities adjust weights for different transaction types, default weighting profiles may be created that are customized for specific transaction types. As another example, an entity's trust score, as reported to a requesting entity, may be adjusted based on that requesting entity's own trust model, or how "trusting" the requesting entity is.
9) Elman; Josh et al. (US 8504559 B1) discloses in addition, a search may also be filtered according to reputation criteria that a job seeker requires for the job provider, including the person or organization posting a job posting. For example, such reputation criteria for the posting individual may include a minimum number of endorsements, or a minimum endorsement score that takes into effect reputation scores for endorsers and/or endorsers' networks

Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623